Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takahashi et al. (US 2015/0241799).
With respect to claim 1, Takahashi et al. (US 2015/0241799) disclose an electrophotographic photosensitive member having drum shape (e.g. fig. 7, item 1), the 
With respect to claim 5, Takahashi et al. further disclose wherein the outer surface is a surface of a protective layer arranged directly above the photosensitive layer (as discussed at least in paragraphs 120 and/or 121).
With respect to claim 6, Takahashi et al. disclose a process cartridge (e.g. paragraphs 14 and/or 28) comprising: an electrophotographic photosensitive member (e.g. fig. 7, item 1); and at least one unit selected from the group consisting of a charging unit, a developing unit, and a cleaning unit, the process cartridge integrally supporting the electrophotographic photosensitive member (1) and the at least one unit, and being removably mounted onto a main body of an electrophotographic image forming apparatus (as discussed at least in paragraph 28), wherein the electrophotographic photosensitive member having drum shape is an electrophotographic photosensitive member comprising a support (e.g. fig. 7, item 2) and a photosensitive layer (e.g. fig. 7, item 1) on the support, wherein the electrophotographic photosensitive member comprises a first structure group (e.g. fig. 2, item(s) 2-2) and a second structure group (e.g. fig. 2, item(s) 2-1) which are constituted 
With respect to claim 7, Takahashi et al. disclosen electrophotographic image forming apparatus (e.g. fig. 7) comprising: an electrophotographic photosensitive member (e.g. fig. 7, item 1); and at least one unit selected from the group consisting of a charging unit, an exposing unit, a developing unit, and a transferring unit (e.g. paragraph 28), wherein the electrophotographic photosensitive member having drum shape is an electrophotographic photosensitive member comprising a support (e.g. fig. 7, item 2) and a photosensitive layer (e.g. fig. 7, item 1) on the support, wherein the electrophotographic photosensitive member comprises a first structure group (e.g. fig. 2, item(s) 2-2) and a second structure group (e.g. fig. 2, item(s) 2-1) which are constituted of structures having different appearance periods, on an outer surface thereof, an appearance period of the first structure group (2-2) is smaller than an appearance period of the second structure group (2-1), and a height of the first structure group (2-2) is lower than a height of the second structure group (2-1).
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Yamaai et al. (US 10663913), Sakamaki (US 2018/0321612) and Ichihashi et al. (US 2020/0159135) each disclose an electrophotographic photosensitive member with first and second structure groups having differing heights and appearance periods.
Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter with respect to claim 2: The prior art of record does not disclose or suggest the claimed wherein when, in an arbitrary square region 500 μm on a side of the outer surface, a two-dimensional power spectrum obtained by subjecting height information on the structures included in the first structure group to frequency analysis is represented by F.sub.1(rp.sub.1, θ.sub.1), and a two-dimensional power spectrum obtained by subjecting height information on the structures included in the second structure group to frequency analysis is represented by F.sub.2(rp.sub.2, θ.sub.2) where rp.sub.1 and rp.sub.2 each represent a frequency component, and θ.sub.1 and θ.sub.2 each represent an angle component, variation in power value F.sub.1 in an entire range of the θ.sub.1 is 10% or less, and variation in power value F.sub.2 in an entire range of the θ.sub.2 is 10% or less, in combination with the remaining claim elements as set forth in the claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter with respect to claims 3 and 4: The prior art of record does not disclose or suggest the claimed wherein the structures included in the first structure group and the structures included in the second structure group are such that when a square observation region 100 μm on a side is placed at an arbitrary position on the outer surface, a line passing a central point of the observation region and parallel to a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


JSW